IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-11143
                          Summary Calendar



DAVID E. LEWIS,

                                         Plaintiff-Appellant,


versus

FORT WORTH POLICE DEP’T, ET AL.,


                                        Defendants,

B.E. LADD, I.D. 2508;
R.D. ABBOTT, I.D. 1995,

                                        Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:94-CV-655-A
                        - - - - - - - - - -
                          October 25, 1996
Before GARWOOD, JOLLY, and DENNIS, Circuit Judges:

PER CURIAM:*

     David Earl Lewis appeals the district court’s judgment in

favor of the defendants following a bench trial on Lewis’ civil

rights complaint, 42 U.S.C. § 1983.   Lewis argues that he was

denied a jury trial.   However, Lewis did not make a valid jury

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-11143
                                - 2 -

demand.   See Fed. R. Civ. P. 38(b).

     Lewis also argues that the district court’s denial of Lewis’

pro se motion to substitute John E. Sherman as counsel,

conditioned on a continuance, effectively denied Lewis assistance

of counsel.   The district court denied Lewis’ motion to

substitute counsel because it found the continuance-condition

unacceptable.    The district court did not abuse its discretion by

denying the motion to substitute without prejudice to the

attorney making an entry of appearance.

     AFFIRMED.